Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 03/21/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 8, 9, 13, 14, 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 8,409,169 (Moss) in view of U.S. Patent Publication Number 2010/0256528 (Lippert et al.)
Regarding claims 1-4, 13, 14 Moss discloses as shown Figure 6a, an intravascular device, comprising: an elongated member extending between a proximal end and a distal end along a longitudinal axis, and having a plurality of fenestrations (gap 149d, see col. 16, lines 16-38)  that define a plurality of axially extending beams (arm 147a, see col. 18, lines 5-12) and circumferentially extending rings (non-helical band coils 155a, 155b, 155c, 155d, see Figure 6d)  in a one-beam cut pattern, wherein only a single axially extending beam is disposed between each pair of adjacent circumferentially extending rings in the one-beam cut pattern; wherein at least one beam of the one-beam cut pattern includes an interior surface, an exterior surface, and a pair of lateral surfaces, where the elongate member is a tube structure, where the at least one beam has a substantially uniform thickness across its circumferential length.
Moss fails to disclose wherein an angle formed between the interior surface and one or both of the lateral surfaces is less than 135 degrees, wherein the angle is between about 75 degrees and about 130 degrees, wherein the angle is between about 80 degrees and about 120 degrees, wherein an angle formed between the exterior surface and one or both lateral surfaces is greater than about 45 degrees.
Lippert et al., from the same field of endeavor teaches a similar intravascular device as shown in Figures 7A-7D, 9, where the device includes a beam with a cut pattern includes an interior surface, an exterior surface, and a pair of lateral surfaces where the angle is a result effective variable for the purpose of providing flexibility and torqueability and avoiding bias of the device in any particular direction. See paragraphs [0079], [0083].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the angle formed between the interior surface and one or both of the lateral surfaces disclosed by Moss to be less than 135 degrees, wherein the angle is between about 75 degrees and about 130 degrees, wherein the angle is between about 80 degrees and about 120 degrees, wherein an angle formed between the exterior surface and one or both lateral surfaces is greater than about 45 degrees because it would only require the optimization of a result effective variable disclosed in the art and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 8, Moss discloses wherein the elongated member comprises a polymer. See col. 7, lines 16-23.
Regarding claim 9, Moss discloses wherein the rings and beams are encapsulated in a polymer. See col. 14, lines 36-44
Regarding claim 22, Moss discloses as shown Figure 6a, an intravascular device, comprising: an elongated member extending between a proximal end and a distal end along a longitudinal axis, and having a plurality of fenestrations (gap 149d, see col. 16, lines 16-38)  that define a plurality of axially extending beams (arm 147a, see col. 18, lines 5-12) and circumferentially extending rings (non-helical band coils 155a, 155b, 155c, 155d, see Figure 6d)  in a one-beam cut pattern, wherein only a single axially extending beam is disposed between each pair of adjacent circumferentially extending rings in the one-beam cut pattern; wherein at least one beam of the one-beam cut pattern includes an interior surface, an exterior surface, and a pair of lateral surfaces, where the elongate member is a tube structure, where the at least one beam has a substantially uniform thickness across its circumferential length.
Moss fails to disclose wherein an angle formed between the interior surface and one or both of the lateral surfaces is less than 135 degrees, wherein the angle is between about 75 degrees and about 130 degrees, wherein the angle is between about 80 degrees and about 120 degrees, wherein an angle formed between the exterior surface and one or both lateral surfaces is greater than about 45 degrees.
Lippert et al., from the same field of endeavor teaches a similar intravascular device as shown in Figures 7A-7D, 9, where the device includes a beam with a cut pattern includes an interior surface, an exterior surface, and a pair of lateral surfaces, where the lateral surfaces are substantially planar (see Figure 7D) where the angle is a result effective variable for the purpose of providing flexibility and torqueability and avoiding bias of the device in any particular direction. See paragraphs [0079], [0083].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the angle formed between the interior surface and one or both of the lateral surfaces disclosed by Moss to be less than 135 degrees, wherein the angle is between about 75 degrees and about 130 degrees, wherein the angle is between about 80 degrees and about 120 degrees, wherein an angle formed between the exterior surface and one or both lateral surfaces is greater than about 45 degrees and to make the lateral surface substantially planar, because it would only require the optimization of a result effective variable disclosed in the art and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 8,409,169 (Moss) in view of U.S. Patent Publication Number 2010/0256528 (Lippert et al.) as applied to claim 4 above, and further in view of U.S. Patent Publication Number 2011/0245807 (Sakata et al.)
Regarding claim 5, Moss fails to disclose a core disposed within the tube structure
Sakata et al., from the same field of endeavor teaches a similar intravascular device as shown in Figure 1 which includes a core (core wire) disposed within the tube structure for the purpose of preventing the tube from kinking. See paragraph [0068].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the intravascular device disclosed by Moss to include the core disclosed by Sakata et al. in order to prevent the tube from kinking.
Claim(s) 1, 4, 6, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2020/0054860 (McElhaney et al.) in view of U.S. Patent Publication Number 2010/0256528 (Lippert et al.)
Regarding claims 1, 4, 14 McElhaney et al. discloses as shown Figure 4, an intravascular device, comprising: an elongated member extending between a proximal end and a distal end along a longitudinal axis, and having a plurality of fenestrations (openings between hoops 60, see paragraph [0016]) that define a plurality of axially extending beams (support wires 33, 37, see paragraph [0016]) and circumferentially extending rings in a one-beam cut pattern, wherein only a single axially extending beam is disposed between each pair of adjacent circumferentially extending rings (hoops 60, see paragraph [0016]) in the one-beam cut pattern; wherein at least one beam of the one-beam cut pattern includes an interior surface, an exterior surface, and a pair of lateral surfaces, where the elongate member is a tube structure, where the elongate member is a tubular structure.
McElhaney fails to disclose wherein an angle formed between the interior surface and one or both of the lateral surfaces is less than 135 degrees, wherein the angle is between about 75 degrees and about 130 degrees, wherein the angle is between about 80 degrees and about 120 degrees, wherein an angle formed between the exterior surface and one or both lateral surfaces is greater than about 45 degrees. 

Lippert et al., from the same field of endeavor teaches a similar intravascular device as shown in Figures 7A-7D, 9, where the device includes a beam with a cut pattern includes an interior surface, an exterior surface, and a pair of lateral surfaces where the angle is a result effective variable for the purpose of providing flexibility and torqueability and avoiding bias of the device in any particular direction. See paragraphs [0079], [0083].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the angle formed between the interior surface and one or both of the lateral surfaces disclosed by McElhaney to be less than 135 degrees, wherein the angle is between about 75 degrees and about 130 degrees, wherein the angle is between about 80 degrees and about 120 degrees, wherein an angle formed between the exterior surface and one or both lateral surfaces is greater than about 45 degrees because it would only require the optimization of a result effective variable disclosed in the art and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 6, McElhaney et al. discloses an inner tube (PTFE tube 25, see paragraph [0014]) disposed within the tube structure.
Regarding claim 13,  McElhaney et al. wherein the at least one beam has a substantially uniform thickness across its circumferential length. See Figure 4.

Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2020/0054860 (McElhaney et al.) in view of U.S. Patent Publication Number 2010/0256528 (Lippert et al.) as applied to claims 4 and 1 above, and further in view of U.S. Patent Publication Number 2004/0111044 (Davis et al.)
Regarding claim 7, McElhaney et al. in view of Lippert et al. fail to disclose one or more coils disposed within the tube structure. 
Davis et al., from the same field of endeavor teaches a similar device as show in Figures 21-24,  where a tube structure includes one or more coils (radiopaque coil 200, see paragraph [0062]), for the purpose of configuring the tube (or any of structure) the coils are within to be seen.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the device disclosed by McElhaney to include the guidewire 100 (which would include the coils 200) within the sheath 20 (and thus necessarily within flat wire reinforcement 24 shown in Figure 4), for the purpose of tracking the location of the tube structure.

Regarding claim 10, McElhaney et al. wherein the elongated member comprises a nickel-titanium alloy. 
Davis et al., from the same field of endeavor teaches a similar device as show in Figures 21-24,  wherein the elongated member comprises a nickel-titanium alloy. See paragraph [0052]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the device disclosed by McElhaney by substituting the material of the elongate member disclosed by McElhaney et al. for the material of the elongated member disclosed by Davis et al. because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claims 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2020/0054860 (McElhaney et al.) in view of U.S. Patent Publication Number 2010/0256528 (Lippert et al.) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2009/0177185 (Northrop)
Regarding claim 11, McElhaney et al. fails to disclose wherein the elongated member comprises stainless steel. 
Northrop, from the same field of endeavor teaches a similar device as shown in Figure 3 where the elongate member comprises stainless steel. See paragraph [0041].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed to modify the device disclosed by Davis by substituting the material of the elongated member disclosed by Davis for the stainless steel disclosed by Northrop because it would only require the simple substitution of one known alternative material for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
	Regarding claim 12, McElhaney et al. fails to disclose wherein the elongated member is formed from two or more different materials. 
Northrop, from the same field of endeavor teaches a similar device as shown in Figure 3 where the elongate member comprises two or more different material. See paragraph [0041].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed to modify the device disclosed by McElhaney et al. by substituting the material of the elongated member disclosed by McElhaney et al. for two or more different material disclosed by Northrop because it would only require the simple substitution of one known alternative material for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).

Claims 1, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2018/0071496 (Synder) U.S. Patent Publication Number 2010/0256528 (Lippert et al.)
Regarding claim 1, Synder discloses as shown in Figures 2,  5, an intravascular device, comprising: an elongated member extending between a proximal end and a distal end along a longitudinal axis, and having a plurality of fenestrations (spaces between rings 116, see paragraph [0044])  that define a plurality of axially extending beams (beam 114, see paragraph [0044] or beams 122 in Fig. 5, see paragraph [0054]) and circumferentially extending rings (rings 116)  in a one-beam cut pattern, wherein only a single axially extending beam is disposed between each pair of adjacent circumferentially extending rings in the one-beam cut pattern; wherein at least one beam of the one-beam cut pattern includes an interior surface, an exterior surface, and a pair of lateral surfaces, where the elongate member is a tube structure.
Synder fails to disclose wherein an angle formed between the interior surface and one or both of the lateral surfaces is less than 135 degrees, wherein the angle is between about 75 degrees and about 130 degrees, wherein the angle is between about 80 degrees and about 120 degrees.
Lippert et al., from the same field of endeavor teaches a similar intravascular device as shown in Figures 7A-7D, 9, where the device includes a beam with a cut pattern includes an interior surface, an exterior surface, and a pair of lateral surfaces where the angle is a result effective variable for the purpose of providing flexibility and torqueability and avoiding bias of the device in any particular direction. See paragraphs [0079], [0083].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the angle formed between the interior surface and one or both of the lateral surfaces disclosed by Synder to be less than 135 degrees, wherein the angle is between about 75 degrees and about 130 degrees, wherein the angle is between about 80 degrees and about 120 degrees because it would only require the optimization of a result effective variable disclosed in the art and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 15, Synder  discloses wherein the intravascular device is a guidewire. See abstract and claim 18.
Regarding claim 16,  Synder  discloses wherein the intravascular device is a microcatheter. See abstract and claim 19.
Regarding claim 17, Synder discloses as shown in Figures 2,  5, an intravascular device, comprising: an elongated member extending between a proximal end and a distal end along a longitudinal axis, and having a plurality of fenestrations (spaces between rings 116, see paragraph [0044])  that define a plurality of axially extending beams (beam 114, see paragraph [0044] or beams 122 in Fig. 5, see paragraph [0054]) and circumferentially extending rings (rings 116)  in a one-beam cut pattern, wherein only a single axially extending beam is disposed between each pair of adjacent circumferentially extending rings in the one-beam cut pattern; wherein at least one beam of the one-beam cut pattern includes an interior surface, an exterior surface, and a pair of lateral surfaces, where the elongate member is a tube structure.
Synder fails to disclose the angle formed between the interior surface and one or both of the lateral surfaces is between about 75 degrees and about 130 degrees, and wherein an angle formed between the exterior surface and one or both lateral surfaces is greater than about 45 degrees.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the angle formed between the interior surface and one or both of the lateral surfaces disclosed by Synder to be between about 75 degrees and about 130 degrees, and wherein an angle formed between the exterior surface and one or both lateral surfaces is greater than about 45 degrees because it would only require the optimization of a result effective variable disclosed in the art and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2018/0071496 (Synder) U.S. Patent Publication Number 2009/0177185 (Northrop)
Regarding claim 1, Synder discloses as shown in Figures 2,  5, an intravascular device, comprising: an elongated member extending between a proximal end and a distal end along a longitudinal axis, and having a plurality of fenestrations (spaces between rings 116, see paragraph [0044])  that define a plurality of axially extending beams (beam 114, see paragraph [0044] or beams 122 in Fig. 5, see paragraph [0054]) and circumferentially extending rings (rings 116)  in a one-beam cut pattern, wherein only a single axially extending beam is disposed between each pair of adjacent circumferentially extending rings in the one-beam cut pattern; wherein at least one beam of the one-beam cut pattern includes an interior surface, an exterior surface, and a pair of lateral surfaces, where the elongate member is a tube structure.
Synder fails to disclose wherein an angle formed between the interior surface and one or both of the lateral surfaces is less than 135 degrees, wherein the angle is between about 75 degrees and about 130 degrees, wherein the angle is between about 80 degrees and about 120 degrees.
Northrop, from the same field of endeavor teaches a similar intravascular device as shown in Figure 3a, where the device includes a beam with a cut pattern includes an interior surface, an exterior surface, and a pair of lateral surfaces where the angle is recognized to be result effective variable for the purpose of bending (Northrop discloses the dimensions of slots 26 which include bevels are recognized to provide for desired flexibility). See paragraphs [0031], [0035]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the angle formed between the interior surface and one or both of the lateral surfaces disclosed by Synder to be less than 135 degrees, wherein the angle is between about 75 degrees and about 130 degrees, wherein the angle is between about 80 degrees and about 120 degrees because it would only require the optimization of a result effective variable disclosed in the art and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant’s arguments filed 11/11/2022 have been considered but are not persuasive.
The applicant argues Lippert et al., does not suggest a beam with a cut pattern includes an interior surface, an exterior surface, and a pair of lateral surfaces where the angle formed between the interior surface and one or both of the lateral surfaces disclosed by McElhaney to be less than 135 degrees because Lippert et al. discloses the beams vary with respect to their center width/shape andnot with respect to the angle the lateral surfaces of the beam make with the interior or exterior beam surfaces.
In response, the Office respectfully disagrees. Figure 7d clearly shows a beam with an interior surface (surface generally indicated as B), an exterior surface (surface generally indicated as A), and a pair of lateral surfaces (surfaces generally indicated as C, D)

    PNG
    media_image1.png
    315
    465
    media_image1.png
    Greyscale

Lippert et al. also clearly shows an angle formed between the interior surface and one or both of the lateral surfaces. See annotated Figure 7D provided above.
The applicant argues the recognized benefits of flexibility and torqueability and avoiding bias of the device in any particular direction disclosed in paragraph only relate the embodiment of Figures 6A-6D.
In response, the Office respectfully disagrees. Paragraph [0083] discloses that Lippert et al. cutting a beam using a rotating pattern (which is what is shown in Figure 7D) creates a flexible yet torquable elongate member and the benefit of creating an angle between the interior surface and and one or both of the lateral surfaces (by using a rotating pattern) is that the resultant beams are not all aligned in the same plane and the flexing bias is lessened or eliminated:
Flexible yet torquable products are formed by repeating micro-cuts throughout either the entire length of a piece of stock material, or along one or more portions of the piece of stock material. Ideally, the pairs of cuts (a pair of cuts refers to one pass by the dual blades even though the cuts may not be opposite) are ideally made in a rotating pattern along the longitudinal axis of the cylindrical stock material. A rotating pattern is preferred because making all cuts at the same angle creates a product that is biased toward flexing in one direction--perpendicular to the resultant beam. If the stock material is rotated about its longitudinal axis between a prior cut and a next cut or a prior pair of cuts and a next pair of cuts, then the resultant beams are not all aligned in the same plane and the flexing bias is lessened or eliminated. This rotation between cuts is facilitated by feed motor 210 and the rotational motor, illustrated in FIG. 2. Feed motor 210 grips the stock material 202 as the rotational motor rotates the stock material 202 along the X-axis (the longitudinal axis of the stock material 202), according to directions received by electronic controllers 110 and determined by processor 130. The rotation between pairs of cuts is referred to as a variance, and is measured in the degree of rotation about the longitudinal axis of the stock material.
	The applicant argues the general descriptions in Lippert et al. recognizing the variation of flexibility and torquablity would not have motivated one of ordinary skill in the art to vary angle between the interior surface and one or both of the lateral surfaces.  In response, the Office respectfully disagrees. This is does not rebut the Office’s position that Lippert et al. recognizes a benefit for cutting the beams of stock material at angle.
	In fact, the applicant describes the cuts in their own invention are for the exact same purpose in paragraph [0018] of their own specification:
	“The fenestrations can provide a variety of benefits, including increasing the flexibility of the elongated member 104. In some embodiments, the fenestrations are arranged to provide enhanced flexibility (relative to a similar section of stock material lacking fenestrations) while maintaining sufficient outer circumferential structure for effectively transmitting torque.”

	The Office is unclear why one of ordinary skill in the art would not have understood paragraph [0083] of Lippert et al. as teaching the angle between the interior surface and one or both of the lateral surfaces of a beam is result effective variable for the purpose of adjusting flexibility while maintaining torqueability; because the applicant discloses the angle between the interior surface and one or both of the lateral surfaces of a beam of their invention provides the same benefit.
	The applicant argues the dual blade machine disclosed by Lippert would be inapplicable to a device with a single beam cut pattern. In response the Office respectfully disagrees. Lippert does not disclose the dual blade machine is incompatible with a device with a single beam cut pattern. The applicant is speculating without providing evidence. The arguments of counsel cannot take the place of evidence in the record. See In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). 
 In fact, Lippert discloses in paragraph [0272] that one of ordinary skill in the art would understand their disclosure to include additional modifications.
	Accordingly, the applicant’s argument cannot be considered persuasive because it has no basis and is contradicted by the explicit disclosure in paragraph [0272] of Lippert.
The applicant acknowledges paragraph [0083] was brought to their attention but argues angular rotation of the stock material from one beam pair to the next says nothing about the angle between the interior surface and one or both of the lateral surfaces of a beam.  In response, the Office respectfully disagrees.  The applicant does not address that the technique described in paragraph [0083] produces a beam with an interior surface (surface generally indicated as B), an exterior surface (surface generally indicated as A), and a pair of lateral surfaces (surfaces generally indicated as C, D)

    PNG
    media_image1.png
    315
    465
    media_image1.png
    Greyscale

	The applicant also does not address that paragraph [0083] discloses a benefit (flexibility, maintaining torque, avoiding bending bias) for creating a beam angle between the interior surface and one or both of the lateral surfaces of a beam.
	The Office is unclear why Lippert’s disclosure of angular rotation of the stock material would not vary the angle between the interior surface and one or both of the lateral surfaces of a beam, when the applicant describes that exact technique would produce that exact result in paragraph [0032] of the specification “the stock material 302 may be rotated between successive cuts or between successive sets of cuts to allow for rotational offsets in the resulting beams, as indicated by arrows 312”. The applicant does on to reference the disclosure of Patent Number 10,232,141 (of which Lippert is listed as an inventor) as disclosing the technique which produces the claimed.  Accordingly, the Office is unclear why Lippert’s disclosure of angular rotation of the stock material would not vary the angle between the interior surface and one or both of the lateral surfaces of a beam, when the applicant describes in their specification that it would and refers to Lippert’s disclosure as an example.
	The applicant argues the Office has not provided sufficient reasons why it would be routine to optimize the angle between the lateral beam surfaces and interior or exterior surfaces, but concedes Lippert recognizes benefits of adjusting flexibility while maintaining torque. In response, the Office respectfully disagrees.  As acknowledged by the applicant, Lippert recognizes (in paragraph [0083]) varying the dimensions of the cuts (which would vary the angle between the lateral beam surfaces and interior or exterior surfaces) would adjust the flexibility and torque transmitting properties of the device. The applicant describes the same benefit in paragraph [0018] of their own specification.
	The applicant notes their describe additional benefits other than adjust the flexibility and torque transmitting properties of the device. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Regarding the rejection of claim 1 under Synder in view of Northrop, the applicant argues the claims are distinguishable because Northrop does not suggest modifying the angle would adjust weak points or fatigue life let alone to use the claimed angle.  In response, the Office respectfully disagrees. The rejection did not suggest Northrop does not suggest modifying the angle would adjust weak points or fatigue life. Thus, whether it discloses such a feature is of little relevance as it does not relate to the grounds of rejection.
The Office stated on the record (and the applicant has not disputed) that Northrop teaches the angle between the interior surface and one or both of the lateral surfaces of a beam. See paragraphs [0079], [0083].  The applicant has not addressed the actual grounds of rejection.
	If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990).
	Since the applicant as not addressed the grounds of rejection, the Office respectfully submits the prima facie case has not been rebutted.
	Regarding new claim 20, Lippert clearly discloses later surfaces (C,D) which are substantially planar.
	
    PNG
    media_image1.png
    315
    465
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771